Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are pending as of the response filed on 5/19/22. 
The terminal disclaimer filed on 5/19/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10869845 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The nonstatutory double patenting rejection of record is withdrawn.
Claims 1-13 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants have provided evidence to show the claimed composition exhibits unexpectedly less drift in pH compared to the ephedrine composition taught by the closest prior art, Akovaz Prescribing information, publ. 2016 (cited in an IDS). Akovaz teaches an ephedrine sulfate solution comprising ephedrine sulfate at a concentration of 50 mg/mL, 0.9% (9 mg/mL) NaCl, water, and a pH adjuster such as NaOH or acetic acid, having a pH range of 4.5-7.0. Akovaz further teaches dilution of the solution to provide an ephedrine sulfate concentration of 5 mg/mL. Applicants have provided evidence to show that the claimed concentration, having a pH range of 4.6-4.8, exhibits significantly less pH drift (less than 0.5) compared to a solution having a pH greater than 4.8, under storage conditions for 6 months at 25 ˚C and 60% relative humidity (see 1.132 declaration filed on 10/14/20 for 16749378; and Tables 1-5 of the instant specification), which is unexpected over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The IDS filed on 5/13/22 has been considered. 

Conclusion
Claims 1-13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627